Title: Charles Willson Peale to Thomas Jefferson, 23 December 1815
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Belfield Decr 23d 1815
          
          It is my wish to communicate to you whatever I think has a chance of being novel and interresting. I have just seen a Machine for sowing grain in drills, of the most simple construction of any I have seen before—A mechanic was making it from one which he had seen at Doctr Logans lately brought from England. Like the Perambulator it has a Wheel and a handle to push it along. but as I mean to give you a tolerable description of it. I begin with saying that the Wheel is 2 f. 7 I diameter, the Handles are framed thus  (a) is the hob on which is a bevel wheel.  at (b) is a notch to receive troft a trough of 12 feet long, this trouft trough is made of two boards  forming a gutter, each end closed. holes are made in near the bottom of this trough 6½ Inches from each other and in the bottom of the trough between each of the holes are blocks  to slide towards the holes the grain put into the trough, and on the outside of the trough covering the holes are plates. or rather 2 plates, the first plate fastened to the trough by  nails at the dots, & the hole oppening  with the hole in the trough, the 2d Plate is rivited to this at (o) is circular, each made of sheet copper the notch (a) after being slit is turned over to imbrace the edge of the circular plate, and the hole in it corrisponds to that of the under plate  this plate is about 3 Inches diameter, & the holes round this plate are for small grain, the large hole for Wheat or other large grain, & the opening is made small or large at pleasure by  turning the Circular plate. a greater or lesser number of the small holes are said to be for different sizes of Grain, i,e, for Turnep seed, the two holes are placed opposite the hole of the under plate, The last thing I have to explain is are Brushes within the trough against the holes in order to drive the seed through the holes in the copper plates—I mentioned on the other side a bevel wheel on the hob of the large or rolling wheel. In the center of the trough to hold the grain is a small box that contains a bevel wheel of the same diameter of that on the hob, at each end of the axis of this wheel is square to recieve a socket of a wire rods (of No 3 or smaller) extending to each end of the trough, on it are fixed brushes of 2 Inches diameter, say one Inch thickness of turned  blocks in which bristles are sett projecting ½ an Inch, a staple between each brush to keep them steady to their work of pushing the grain through the holes—a rod with wheels about half the diameter of that on the hob  communicates the motion from the Roling wheel to the rod containing the brushes. I think the boards forming the trough is about 7 Inches wide and has a cover to it. The length of the handles I suppose is are about 7 feet, including the frame work—The whole so light that a Boy of 12 or 14 Years old could moove it with little exertion.I hope that I have explained this Machine intelligently, yet I do not much doubt that you are acquainted with the Machine, if not my Scrole will be more amusing to you. on resuming my Pensil I find that I can paint better Portraits then when I was in the prime of life—this will scarcely be beleived when my age and long absence from practice is considered, but thus I can account for it, my Judgment is ripened, my knowledge of colours by the aid of my Son Rembrandt with my remembrance of the colours I have formerly made use of considered, and also having now practiced in some new modes of painting my Idea’s of the proper tints are much to my advantage—I have lately painted a number of Pictures, and every one who has seen them verifie by their observation what I have said above, Doctr Wistar urges me to return to my labours in Natural History. I say that I have mispent great part of my life in the practice of Mechanicks, I ought to have paid others to do my work, much better than I could do it myself, and my Pensil would have produced me greater profit with increased reputation. my labours gave me happiness, for I never thought further while at work—I now find pleasure with my Brushes & I hope my health will enable me to pursue it.
          I mean to make tryal of wire fences, it is very probable that they will be found cheaper than Posts & railes and if managed properly more durable, in my next I shall be able to give you further notice of  them
          
            I am as ever with much esteem your friend
            C W Peale
          
        